
	

114 HR 4202 : Fort Ontario Study Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4202
		IN THE SENATE OF THE UNITED STATES
		September 7, 2016Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To authorize the Secretary of the Interior to conduct a special resource study of Fort Ontario in
			 the State of New York.
	
	
 1.Short titleThis Act may be cited as the Fort Ontario Study Act. 2.FindingsCongress makes the following findings:
 (1)From 1755 until 1814, Fort Ontario and three previous fortifications built on the site of the Fort in Oswego, New York, on the shore of Lake Ontario were used as military installations during the French and Indian War, the Revolutionary War, and the War of 1812.
 (2)The original fort, erected by the British in 1755, was destroyed by French forces in 1756. The fort was rebuilt and subsequently destroyed during both the American Revolution and the War of 1812. The star-shaped fort was constructed on the site of the original fortifications in the 1840s, with improvements made from 1863 through 1872.
 (3)The United States Armed Forces began expanding Fort Ontario in the early 20th century and by 1941, approximately 125 buildings stood at the fort.
 (4)On June 9, 1944, President Franklin D. Roosevelt announced that Fort Ontario would serve as the Nation’s only Emergency Refugee Camp during World War II. From August of 1944 until February 1946, nearly 1,000 refugees were sheltered at Fort Ontario.
 (5)Fort Ontario was conveyed from the Federal Government to the State of New York in 1946; it was used to house World War II veterans and their families and then converted to a State historic site in 1953.
 (6)A post cemetery containing the graves of 77 officers, soldiers, women, and children who served at Fort Ontario in war and peace is situated on the grounds of the fort.
 (7)In 1970, Fort Ontario was placed on the National Register of Historic Places. 3.Fort Ontario special resource study (a)StudyThe Secretary of the Interior (referred to in this section as the Secretary) shall, subject to appropriations, conduct a special resource study of Fort Ontario in Oswego, New York.
 (b)ContentsIn conducting the study under subsection (a), the Secretary shall— (1)evaluate the national significance of the site;
 (2)determine the suitability and feasibility of designating the site as a unit of the National Park System;
 (3)consider other alternatives for preservation, protection, and interpretation of the lands by Federal, State, or local governmental entities, or private and nonprofit organizations;
 (4)consult with interested Federal, State, or local governmental entities, private and nonprofit organizations or any other interested individuals;
 (5)determine the effect of the designation of the site as a unit of the National Park System on existing commercial and recreational uses and the effect on State and local governments to manage those activities;
 (6)identify any authorities, including condemnation, that may compel or allow the Secretary to influence or participate in local land use decisions (such as zoning) or place restrictions on non-Federal land if the site is designated a unit of the National Park System; and
 (7)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives.
 (c)Applicable lawThe study authorized under subsection (a) shall be conducted in accordance with section 100507 of title 54, United States Code.
 (d)ReportNot later than 3 years after the date on which funds are first made available for the study under subsection (a), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—
 (1)the findings of the study; and (2)any conclusions and recommendations of the Secretary.
				
	Passed the House of Representatives September 6, 2016.Karen L. Haas,Clerk.
